 Case 5:18-cv-00170-JPB Document 31 Filed 09/30/20 Page 1 of 3 PageID #: 153




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

KENNETH B. HUNTER,

                      Petitioner,

              V.                                             CIVIL ACTION NO. 5:18-CV-170
                                                             Judge Bailey

JENNIFER SAAD, Warden,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 26]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on July 20,2020, wherein he recommends that respondent’s Motion to Dismiss or for

Summary Judgment [Doe. 20] be granted and the petition under 28 U.S.C.         § 2241   [Doc. 1]

be denied and dismissed with prejudice. For the reasons that follow, this Court will adopt

the R&R.

       Pursuant to 28 U.S.C.        §   636(b)(1)(c), this Court is required to make a do novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a do novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a do novo review when the party makes
 Case 5:18-cv-00170-JPB Document 31 Filed 09/30/20 Page 2 of 3 PageID #: 154




only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.    §   636(b)(1); Snyder v. Ridenour, 889

F.2d 1363,1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1964). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.        §   636(b)(1) and Rule 72(b)(2) of the

Federal Rules of Civil Procedure. This Court granted petitioner’s request for an extension

of time [Doc. 29] on August 24, 2020, and gave petitioner an additional thirty (30) days to

file his objections to the R&R. Having filed no objections within that time frame, petitioner

has waived his right to both de novo review and to appeal this Court’s Order pursuant to

28 U.S.C   §   636(b)(1). Consequently, the R&R will be reviewed for clear error.

       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 26] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

ORDERS that respondent’s Motion to Dismiss or for Summary Judgment [Doc. 20] be

GRANTED. This Court further ORDERS that petitioner’s 28 U.S.C.              §   2241 [Doc. 1] be



                                              2
 Case 5:18-cv-00170-JPB Document 31 Filed 09/30/20 Page 3 of 3 PageID #: 155




DENIED and DISMISSED WITH PREJUDICE. This Court further DIRECTS the Clerk to

enter judgment in favor of the respondent and to STRIKE this case from the active docket

of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: September 30, 2020.




                                                              DISTRICT




                                            3
